         Case 1:13-cr-00777-AJN Document 197 Filed 12/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
                                                                                            12/7/20
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                13-cr-777 (AJN)
  John William Cook, Jr.
                                                                                    ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The Court has received the attached letter from Mr. Cook in reply to the Government’s

Opposition to his Motion for Compassionate Release.

       The Clerk of Court is respectfully directed to mail this Order to the Defendant.



       SO ORDERED.

 Dated: December 7, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
Case 1:13-cr-00777-AJN Document 197 Filed 12/07/20 Page 2 of 5
Case 1:13-cr-00777-AJN Document 197 Filed 12/07/20 Page 3 of 5
Case 1:13-cr-00777-AJN Document 197 Filed 12/07/20 Page 4 of 5
Case 1:13-cr-00777-AJN Document 197 Filed 12/07/20 Page 5 of 5
